Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 1 of 14




                   Exhibit 2
     Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 2 of 14



                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                       MDL 2724
 IN RE: GENERIC PHARMACEUTICALS
                                                       16-MD-2724
 PRICING ANTITRUST LITIGATION
                                                       HON. CYNTHIA M. RUFE
  THIS DOCUMENT RELATES TO:
  ALL ACTIONS
                                                   DEFENDANT6¶ NOTICE
                                                   OFSUBPOENA TO 35,0(
                                                   7+(5$3(87,&6//&


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                       PLEASE TAKE NOTICE that pursuant to Rules 34 and 45 of the

Federal Rules of Civil Procedure, Defendant Par Pharmaceutical, Inc. will serve a subpoena on

third party 3ULPH7KHUDSHXWLFV//& for the production of documents to be produced to Williams

& Connolly LLP, 725 12th Street, Northwest, Washington, DC 20005, within thirty (30)days of

the date of service or at any other time or place as counsel for the parties mayagree.

       PLEASE TAKE FURTHER NOTICE that a copy of the subpoena is enclosed. Dated:

January , 2020


                                              /s/ $OH[DQGHU-.DVQHU
                                              $OH[DQGHU-.DVQHU
                                              WILLIAMS & CONNOLLY LLP
                                              725 Twelfth Street, N.W.
                                              Washington, DC 20005
                                              Tel: (202) 434-5000
                                              Fax: (202) 434-5029
                                              DNDVQHU#ZFFRP

                                              Counsel for Defendant Par Pharmaceutical, Inc.
     Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 3 of 14



                             CERTIFICATE OF SERVICE

      I, $OH[DQGHU-.DVQHU, hereby certify that on January , 2020, I caused true and

correct copies   of   the   foregoing   DEFENDANT6’        NOTICE        OF   SUBPOENA

TO 35,0(7+(5$3(87,&6//& to be served by electronic mail upon all liaison counsel.


                                               /s/ $OH[DQGHU-.DVQHU
                                               $OH[DQGHU-.DVQHU
                   Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 4 of 14
  AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                             for the
                                                         __________  District
                                                          Eastern District     of __________
                                                                           of Pennsylvania
  IN RE: GENERIC PHARMACEUTICALS
  PRICING ANTITRUST LITIGATION                                                  )
                       Plaintiff                                                )
                                    v.                                          )        Civil Action No. 16-MD-2724
  THIS DOCUMENT RELATES TO:                                                     )
  ALL ACTIONS                                                                   )
                                Defendant                                       )

                          SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                            OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

  To:
                3ULPH7KHUDSHXWLFV//&FR&RUSRUDWLRQ6HUYLFH&RPSDQ\5LFH6WUHHW6WH5RVHYLOOH01
                                                         (Name of person to whom this subpoena is directed)

        
         Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
  documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
  material: All documents requested in Schedule A.



   Place: :LOOLDPV &RQQROO\LLP                                                        Date and Time:
             WK6WUHHW1RUWKZHVW,
                                                                                                              0//202010:00am
             :DVKLQJWRQ,'&

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
  other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
  may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

    Place:                                                                               Date and Time:



         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
  Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
  respond to this subpoena and the potential consequences of not doing so.

  Date:        1//20

                                    CLERK OF COURT
                                                                                              OR

                                             Signature of Clerk or Deputy Clerk                                         Attorney’s signature


 The name, address, e-mail address, and telephone number of the attorney representing (name of party)
 Defendants                                                              , who issues or requests this subpoena, are:
$OH[DQGHU-.DVQHU,:LOOLDPV &RQQROO\LLP,WK6WUHHW1RUWKZHVW,:DVKLQJWRQ,'&, DNDVQHU@ZF.com,(22)-

                                 Notice to the person who issues or requests this subpoena
  If this subpoena commands the production of documents, electronically stored information, or tangible things or the
  inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
  it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 5 of 14
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 16-MD-2724

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

             I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

             I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                      for travel and $                             for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                  Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 6 of 14
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
      Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 7 of 14



                                           SCHEDULE A

                                           DEFINITIONS

        1.      “Agreement(s)” means any actual or perceived meeting of the minds, contract,

arrangement, subscription or understanding, formal or informal, oral or written, direct or indirect,

tacit or express, implemented or unimplemented, successful or unsuccessful, between two or

more Persons.

        2.      The terms “all,” “any,” and “each” shall each be construed as encompassing any

and all; “every” means each and every. The connectives “and” and “or” shall be construed either

disjunctively or conjunctively as necessary to bring within the scope of the subpoena request all

responses that might otherwise be construed to be outside of its scope. The use of the singular

form of any word includes the plural and vice versa.

        3.      “Capitation Contract” refers to a contract or similar arrangement whereby: (1) a

client pays you a fixed amount for the cost of prescription drug purchases by all of the client’s

members regardless of the number of prescriptions subsequently adjudicated or the price of the

prescriptions (at the pharmacy or retail level); or (2) a client pays you a flat per capita fee for the

cost of prescription drug purchases by a client’s member regardless of the number of

prescriptions subsequently adjudicated for the member or the price of the prescriptions (at the

pharmacy or retail level).

        4.      “Communication(s)” means without limitation, oral or written communications of

any kind, such as electronic communications, emails, facsimiles, telephone communications,

correspondence, exchange of written or recorded information, or face-to-face meetings

transmitting information (in the form of facts, ideas, inquiries, or otherwise). The phrase
     Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 8 of 14



“communication between” is defined to include instances where one party addresses the other

party but the other party does not necessarily respond.

       5.      The term “Covered Lives” shall mean the number of persons (and their

dependents) enrolled in a particular health insurance program.

       6.      The terms “concerning,” “refer,” “relate,” “referring” and “relating” mean to

expressly comprise, expressly reflect, expressly record, expressly memorialize, expressly

discuss, expressly contradict, expressly evaluate, expressly consider, expressly review or

expressly report on the subject matter of the request or to have been created, generated or

maintained in connection with or as a result of the subject matter of the request.

       7.      “Defendant(s)” means any person or entity named as a defendant in any operative

complaint in MDL 2724 at the time this subpoena is served, including its predecessors,

successors, parents, subsidiaries, departments, divisions, joint ventures, partnerships, and other

affiliates (including without limitation any organization or entity that the responding defendant

manages or controls), together with all present and former directors, officers, employees, agents,

attorneys, representatives or any persons acting or purporting to act on behalf of any defendant. A

list of current Defendants is provided in Appendix A.

       8.      “Document(s)” is used in its broadest sense and is meant to include all items

encompassed by Rule 34 of the Federal Rules of Civil Procedure including, without limitation,

electronically stored information and electronic or computerized compilations, and voice or data

recordings, no matter how any such documents are stored. As used herein, this term shall

include all forms of electronic communication, including email (from any email accounts,

including any work or personal email accounts), instant messages, and text messages. A draft or




                                                  2
      Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 9 of 14



non-identical copy is a separate document within the meaning of this term. “Document” shall be

construed as a document and all attachments thereto.

       9.      The “Drug(s) At Issue” are the drugs currently at issue in the case and are

identified by pharmaceutical product name in Appendix B.

       10.     “Employee” means, without limitation, any current or former officer, director,

executive, manager, secretary, staff member, messenger, agent or other person who is or was

employed by You.

       11.     “End-Payer Plaintiffs” or “EPPs” are the named health and welfare funds and/or

insurers who have filed lawsuits in MDL 2724, including their predecessors, successors, parents,

subsidiaries, departments, divisions, joint ventures, partnerships, and other affiliates (including

without limitation any organization or entity that the responding defendant manages or controls),

together with all present and former directors, officers, employees, agents, attorneys,

representatives or any persons acting or purporting to act on behalf of any named EPP. The list of

current EPPs is provided in Appendix C.

       12.     The term “including” is used to provide examples of certain types of information

and should not be construed as limiting a request in any way. The term “including” shall be

construed as if followed by the phrase “but not limited to.”

       13.     “NDC” refers to the National Drug Code used by the Food and Drug

Administration to identify prescription drug products. NDC refers to the full 10 or 11-digit

package NDC.

       14.     The term “network” refers to the group of pharmacies and/or Pharmacy Services

Administrative Organizations that have entered into an agreement with you to dispense

prescription drugs to EPPs’ insureds or beneficiaries.




                                                  3
 Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 10 of 14



                               APPENDIX B
1. Acetazolamide
2. Acyclovir Tablets
3. Adapalene Gel
4. Albuterol Sulfate
5. Alclometasone Dipropionate (Cream, Ointment)
6. Allopurinol – A
7. Amantadine
8. Amikacin Injection
9. Amiloride HCL/HCTZ Tablets
10. Amitriptyline Hydrochloride
11. Amoxicillin/Clavulanate Chewable Tablets
12. Amphetamine/Dextroamphetamine Extended Release Capsules
13. Amphetamine/Dextroamphetamine Immediate Release Tablets
14. Atenolol Chlorthalidone
15. Azithromycin Oral Suspension
16. Azithromycin Suspension
17. Baclofen
18. Balsalazide Disodium
19. Benazepril HCTZ
20. Betamethasone Dipropionate (Ointment, Cream Lotion)
21. Betamethasone Dipropionate Augmented (Lotion)
22. Betamethasone Dipropionate Clotrimazole (Cream, Lotion)
23. Betamethasone Valerate (Ointment, Cream)
24. Bethanechol Chloride Tablets
25. Bromocriptine Mesylate
26. Budesonide Delayed Release Capsules
27. Budesonide Inhalation
28. Bumetanide Tablets
29. Buprenorphine Sublingual Tablets
30. Buprenorphine-Naloxone Sublingual Tablets
31. Buspirone Hydrochloride Tablets
32. Butorphanol Tartrate (Nasal Spray)
33. Cabergoline
34. Capecitabine
35. Captopril
36. Carbamazepine Chewable Tablets
37. Carbamazepine Tablets
38. Carbamazepine Extended Release Tablets
39. Cefdinir Capsules
40. Cefdinir Oral Suspension
41. Cefprozil Tablets
42. Cefuroxime Axetil
43. Celecoxib
44. Cephalexin Suspension
 Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 11 of 14



45. Chlorpromazine HCL
46. Cholestyramine (Powder, Solid)
47. Ciclopirox
48. Cimetidine Tablets
49. Ciprofloxacin HCL Tablets
50. Clarithromycin Extended Release Tablets
51. Clemastine Fumarate Tablets
52. Clindamycin Phosphate (Gel, Lotion, Solution, Vaginal cream)
53. Clobetasol Propionate
54. Clomipramine Hydrochloride
55. Clonidine – TTS Patch
56. Clotrimazole Topical Solution
57. Cyproheptadine HCL Tablets
58. Desmopressin Acetate Tablets
59. Desogestrel/Ethinyl Estradiol Tablets (Kariva)
60. Desonide
61. Dexmethylphenidate HCL Extended Release
62. Dextroamphetamine Sulfate Extended Release
63. Diclofenac Potassium
64. Dicloxacillin Sodium Capsule
65. Diflunisal Tablets
66. Digoxin
67. Diltiazem HCL Tablets
68. Diphenoxylate Atropine
69. Disopyramide Phosphate Capsules
70. Disulfiram Tablets
71. Divalproex Extended Release
72. Doxazosin Mesylate Tablets
73. Doxycycline Hyclate Delayed Release
74. Doxycycline Hyclate Extended Release
75. Doxycycline Monohydrate
76. Drospirenone and Ethinyl Estradiol (Ocella and Gianvi)
77. Econazole Nitrate
78. Enalapril Maleate Tablets
79. Entecavir
80. Epitol
81. Eplerenone Tablets
82. Estazolam Tablets
83. Estradiol Tablets
84. Eszopiclone
85. Ethinyl Estradiol and Levonorgestrel (Portia and Jolessa)
86. Ethosuximide Capsules
87. Ethosuximide Oral Solution
88. Etodolac Extended Release Tablets
89. Etodolac Tablets
90. Fenofibrate Tablets
 Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 12 of 14



91. Fluconazole Tablets
92. Fluocinolone Acetonide (Cream, Ointment, Solution)
93. Fluocinonide Cream
94. Fluocinonide Emollient Cream
95. Fluocinonide Gel
96. Fluocinonide Ointment
97. Fluoxetine HCL Tablets
98. Flurbiprofen Tablets
99. Flutamide Capsules
100.       Fluvastatin Sodium Capsules
101.       Fosinopril-Hydrochlorothiazide
102.       Gabapentin Tablets
103.       Glimepiride Tablets
104.       Glipizide-Metformin
105.       Glyburide
106.       Glyburide-Metformin
107.       Griseofulvin Suspension
108.       Halobetasol Proprionate (Cream, Ointment)
109.       Haloperidol
110.       Hydralazine HCL
111.       Hydrocortisone Valerate
112.       Hydroxyurea Capsules
113.       Hydroxyzine Pamoate Capsules
114.       Imiquimod Cream
115.       Irbesartan
116.       Isoniazid
117.       Isosorbide Dinitrate
118.       Isotretinoin Capsules
119.       Ketoconazole Cream
120.       Ketoconazole Tablets
121.       Ketoprofen Capsules
122.       Ketorolac Tromethamine Tablets
123.       Labetalol HCL Tablets
124.       Lamivudine/Zidovudine
125.       Lamotrigine Extended Release tabs
126.       Leflunomide
127.       Levothyroxine
128.       Lidocaine HCL
129.       Lidocaine-Prilocaine
130.       Loperamide HCL Capsules
131.       Medroxyprogesterone Tablet
132.       Meprobamate
133.       Metformin ER (F)
134.       Methadone HCL
135.       Methimazole
136.       Methotrexate Tablets
 Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 13 of 14



137.    Methylphenidate
138.    Methylprednisolone
139.    Metoprolol succinate Extended Release Tablets
140.    Metronidazole (Cream, Jelly, Lotion, Vaginal Gel)
141.    Mimvey (Estradiol/Norethindrone Acetate)
142.    Modafinil Tablets
143.    Moexipril HCL Tablets
144.    Moexipril HCL/HCTZ Tablets
145.    Moexipril Hydrochloride Tablets
146.    Montelukast Oral Granules
147.    Nabumetone Tablets
148.    Nadolol Tablets
149.    Naproxen Sodium
150.    Niacin Extended Release Tablets
151.    Nimodipine Capsules
152.    Nitrofurantoin Macrocrystal Capsules
153.    Norethindrone Acetate
154.    Norethindrone/Ethinyl Estradiol (Blazivia)
155.    Nortriptyline Hydrochloride Capsules
156.    Nystatin (Tablet, Ointment, Cream)
157.    Omega-3-Acid Ethyl Esters
158.    Omeprazole-Sodium Bicarbonate Caps
159.    Oxaprozin Tablets
160.    Oxybutynin Chloride Tablets
161.    Oxycodone/Acetaminophen
162.    Paricalcitol Capsules
163.    Paromomycin
164.    Penicillin VK Tablets
165.    Pentoxifylline Tablets
166.    Permethrin
167.    Perphenazine
168.    Phenytoin Sodium
169.    Pilocarpine HCL
170.    Pioglitazone-Metformin Tablets
171.    Piroxicam
172.    Potassium Chloride
173.    Pravastatin Sodium Tablets
174.    Prazosin HCL Capsules
175.    Prednisolone Acetate
176.    Prednisone
177.    Prochlorperazine Tablets
178.    Progesterone Tablets
179.    Propranolol Hydrochloride (Capsules, Tablets)
180.    Raloxifene HCL Tablets
181.    Ranitidine HCL Tablets
182.    Spironolactone HCTZ
 Case 2:16-md-02724-CMR Document 1207-3 Filed 01/28/20 Page 14 of 14



183.    Sumatriptan Autoinjector
184.    Tamoxifen Citrate Tablets
185.    Temozolomide
186.    Theophylline Extended Release
187.    Timolol Maleate (Opthalmic Gel)
188.    Tizanidine
189.    Tobramycin Solution
190.    Tolmetin Sodium Capsules
191.    Tolterodine Extended Release
192.    Tolterodine Tartrate
193.    Topiramate Sprinkle Capsules
194.    Triamcinolone Acetonide (Cream, Ointment)
195.    Triamterene HCTZ (Tablets, Capsules)
196.    Trifluoperazine HCL
197.    Ursodiol
198.    Valganciclovir Tablets
199.    Valsartan HCTZ
200.    Vancomycin HCL Capsules
201.    Verapamil
202.    Warfarin Sodium Tablets
203.    Zoledronic Acid
